Exhibit 10.1

FIDELITY SOUTHERN CORPORATION
FIDELITY BANK
EMPLOYMENT AGREEMENT
FOR
JAMES B. MILLER, JR.


THIS EMPLOYMENT AGREEMENT (“Agreement”), is entered into this 23rd day of
December 2014, effective as of the 1st day of January 2015, by and among
FIDELITY SOUTHERN CORPORATION (“Fidelity Southern”), a Georgia corporation,
FIDELITY BANK (the “Bank”), a Georgia banking corporation, and James B. Miller,
Jr. (“Miller”). Fidelity Southern and the Bank are referred to collectively as
“Fidelity.” The Employment Agreement among Fidelity and Miller dated December
21, 2012, as amended and the Executive Continuity Agreement among Fidelity and
Miller dated December 21, 2012, as amended (collectively, the “Prior
Agreements”) are hereby terminated and replaced by this Agreement effective
January 1, 2015; provided, however, that Miller shall retain all rights to any
incentive compensation payable under the Prior Agreements that is earned and
payable on or prior to the effective date of this Agreement. Certain capitalized
terms set forth herein have the meaning given to such terms in Section 23 of
this Agreement.
WHEREAS, Miller is the Chairman and Chief Executive Officer of Fidelity;
WHEREAS, Fidelity engaged Pearl Meyer & Partners and Hunt and Associates (the
“Consultants”) to provide advice with respect to executive compensation and
benefits and the purchase of life insurance insuring the lives of certain
officers of Fidelity Southern;
WHEREAS, the Board of Directors of Fidelity Southern and of the Bank
(collectively, the “Board”), in light of the recommendations of the Consultants,
desires to amend and restate the terms set forth in the Prior Agreements to
incorporate the recommendations of the Consultants, to consolidate the terms of
the two Prior Agreements into one agreement, and to make such further revisions
as Fidelity deems necessary or appropriate in light of the foregoing;
WHEREAS, Fidelity agrees to continue to employ Miller as Chief Executive Officer
to provide the services set forth herein; and
WHEREAS, Miller agrees to accept such employment and to continue to provide such
services in accordance with the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein made and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Employment/Duties.
(a)    Fidelity shall employ Miller as the Chief Executive Officer during the
term of his employment as set forth in this Agreement and Miller hereby accepts
such employment. Miller also agrees to serve as the Chairman of the Board of
Directors of Fidelity Southern and of the Bank upon his election to such
positions.
(b)    Miller shall be the senior executive officer of Fidelity and shall be
responsible for the strategic and general operations of the business of Fidelity
and shall have such authority consistent with such positions and necessary for
the conduct of such business under the general direction of the Board.

1

--------------------------------------------------------------------------------

Exhibit 10.1

(c)    Miller agrees that he will at all times and to the best of his ability
and experience faithfully perform all of the duties that may be required of him
pursuant to the terms of this Agreement and shall comply with all policies and
procedures adopted by the Board or any committee thereof. Miller shall devote
his full business time to the performance of his obligations hereunder.
(d)    The term of employment of Miller shall be for a term of three (3) years,
commencing as of January 1, 2015, and may be extended upon written agreement of
the parties; provided however, that in the event of a Change of Control, then
Miller’s employment shall be automatically extended until the earlier of (i)
three years after the Change of Control is completed and (ii) Miller’s
Termination of Employment for any reason (the “Employment Period”).
(e)    Miller shall be prohibited from serving as a director of other businesses
and as a member of any committee of the board(s) of directors thereof unless the
Board formally has approved such service before Miller becomes any such director
or member of any committee of such board(s) of directors.
2.    Compensation.
(a)    Base Salary.
(i)    During the Employment Period, Fidelity will pay to Miller an aggregate
annual base salary (“Base Salary”) at the rate of $800,000 per year, payable in
arrears in equal semi‑monthly payments, subject to applicable withholdings and
deductions.
(ii)    In the event of the Total Disability of Miller, to the extent payments
are received by him under any employer sponsored disability program and/or under
any disability policy the premiums of which are paid by Fidelity, the payments
hereunder are to be reduced by an amount equal to any such disability payments
that are intended to replace all or a portion of any compensation Miller loses
due to such Total Disability.
(iii)    During the period commencing on the date which is one year prior to any
Change of Control and ending upon the expiration of the Employment Period,
Miller will receive a Base Salary at least equal to the greater of (i) the
highest Base Salary payable to Miller by Fidelity in respect of the twelve full
calendar month period immediately preceding the date which is one year prior to
a Change of Control and (ii) the highest Base Salary of Miller payable on and
after the date which is one year prior to the Change of Control. During such
period, the Base Salary will be increased at any time and from time to time so
as to be substantially consistent with increases in base salaries generally
awarded in the ordinary course of business to other peer executives of Fidelity.
Any increase in Base Salary will not serve to limit or reduce any other
obligation to Miller under this Agreement. The Base Salary will not be reduced
thereafter nor shall any such increase during the Employment Period be reduced
thereafter.
(b)    Incentive Compensation. Fidelity shall pay to Miller the incentive
compensation (“Incentive Compensation”) determined as set forth in Attachment A
hereto. Miller shall be eligible to participate in incentive plans and programs
hereafter adopted as determined by the Board or the Compensation Committee of
the Board. In no event will such plans and programs, including policies to
provide Miller with incentive opportunities, savings opportunities and
retirement and other benefit opportunitites, in each case, be less favorable, in
the aggregate, than those provided by Fidelity under such plans, practice,
policies and programs as in effect at any time on and after the date which is
one year prior to a Change of Control. In

2

--------------------------------------------------------------------------------

Exhibit 10.1

addition, the method of the calculation of Miller’s total incentive compensation
for each fiscal year, or part thereof, during the Employment Period after the
Change of Control will not be changed in any manner which will result in less
total incentive compensation being paid or payable to Miller from the maximum
amount that would have been paid using the method of calculating incentive
compensation under the incentive compensation programs in effect prior to the
Change of Control.
(c)    Salary Continuation Agreement. Fidelity Bank and Miller will enter into a
salary continuation agreement to become effective as of January 1, 2015 to
provide for supplemental retirement benefits for Miller on the terms and
conditions set forth in such agreement.
(d)    Employee Benefit Programs. Miller shall be eligible to participate in all
employee benefit programs, including medical, dental and hospitalization
programs, now or hereafter made available by Fidelity to its employees and/or
executives, subject to terms and conditions of such programs, including
eligibility. It is understood that Fidelity reserves the right to modify and
rescind any program or adopt new programs in its sole discretion.
(e)    Life Insurance for Fidelity.
(i)    Fidelity may, in its sole discretion, maintain bank-owned or key man life
insurance on the life of Miller and designate Fidelity as the beneficiary.
Miller agrees to execute any documents necessary to effect the issuance of such
policy.
(ii)    Miller hereby acknowledges that he has consented to the purchase and
maintenance by Fidelity of the Split Dollar Insurance Plan (the “Split Dollar
Plan”) in the face amount of $400,000 dated October 3, 1984 (including all
amendments and replacement and substitute policies, as hereafter mutually agreed
in writing). The policies purchased and maintained by Fidelity under the Split
Dollar Plan shall be maintained by Fidelity at all times hereafter, including
after the termination of this Agreement or Miller’s Termination of Employment.
In addition, Fidelity agrees to maintain Single Premium Life Insurance policies
issued by Northwestern Mutual Life Insurance Company (“Northwestern”) in the
face amount of $6 million, one policy issued by Life Investors Insurance Company
of America (“Life Investors”) in the face amount of $800,000 and one policy
issued by Mass Mutual Financial Group (“Mass Mutual”) in the face amount of
$800,000 (including all replacement and substitute policies, as hereafter
mutually agreed in writing) (collectively, the “Individual Life Insurance
Policies”), each of which is payable to beneficiaries designated by Miller or
his estate or trust in lieu thereof, at all times hereafter (except as provided
in Section 3(e)), regardless of the termination of this Agreement or Miller’s
Termination of Employment hereunder including a Termination of Employment
pursuant to Section 3.
(f)    Vacation. Miller is entitled to five (5) weeks vacation each year.
Vacation shall be taken at such times as not to materially interfere with the
business of Fidelity. The vacation time must be taken prior to the end of each
calendar year or as otherwise mutually agreed in writing, otherwise it expires
to the extent not taken.
(g)    Expenses. Fidelity shall pay all reasonable expenses incurred by Miller
in the performance of his responsibilities and duties for Fidelity, including
without limitation, dues payable for country club memberships and such
reasonable civic organizations of Miller’s choice as approved by the
Compensation Committee. Miller shall submit to Fidelity periodic statements of
all expenses so incurred in accordance with the policies of Fidelity then in
effect. Subject to

3

--------------------------------------------------------------------------------

Exhibit 10.1

such reviews as Fidelity may deem reasonably necessary, Fidelity shall, promptly
in the ordinary course of business, reimburse Miller for the full amount of all
such expenses advanced by Miller.
(h)    Automobile. Fidelity will continue to provide Miller with an appropriate
automobile for his use and will maintain and insure it at Fidelity's expense. At
least annually, Miller, in accordance with the Bank’s procedure, shall report
business and personal usage of the automobile.
3.    Early Termination.
(a)    Termination For Cause.
(i)    Fidelity may terminate Miller’s employment as a Termination For Cause at
any time upon 10 business days' prior written notice.
(ii)    Upon a Termination for Cause, Fidelity shall have no further obligation
to pay any compensation to Miller or make available to Miller participation
under any employee benefit program for periods after the effective date of a
Termination for Cause, other than Fidelity’s obligations pursuant to Section
2(e) above with respect to the maintenance of the Split Dollar Plan and the
Individual Life Insurance Policies. Upon a Termination for Cause, the Base
Salary which accrued as of the termination date and accrued but unused vacation
pay will be paid after the effective date of termination on the next normal
payroll payment date.
(b)    Other Termination by Fidelity.
(i)    Miller may have a Termination of Employment by Fidelity for any reason
other than a Termination for Cause, death, or Total Disability at any time upon
at least 90 days' prior written notice by Fidelity to Miller. Upon such a
Termination of Employment, the Base Salary which accrued as of the termination
date and accrued but unused vacation pay will be paid after the effective date
of termination on the next normal payroll payment date. Any Incentive
Compensation that may be payable pursuant to Section 2(b) relating to the
periods of employment prior to the Termination of Employment shall be paid at
such times and in such amounts as set forth in Attachment A. Miller's right to
additional compensation after the effective date of termination shall cease,
except that if Miller executes a Release and the period for revocation of the
Release expires before the scheduled commencement date of payment, then
beginning on the first regular payroll date of Fidelity which occurs at least
ninety (90) days following Miller's Termination of Employment other than a
Termination for Cause, Total Disability or death (the "Severance Commencement
Date"), Miller will be entitled to the compensation described in this Section.
The compensation provided in this Section shall be payable to Miller’s
Beneficiaries upon Miller’s death after the amounts become payable.
(ii)    Miller will be paid severance equal to the excess of three times
Miller's Final Compensation over the aggregate amount initially contingently
payable under Section 8 of this Agreement (the “Severance Payment.”) The
Severance Payment will be made net of all required Federal and State withholding
taxes and similar required withholdings and authorized deductions.
(iii)    If Miller is entitled to a Severance Payment, Miller also will be
entitled in addition to receive complete outplacement services, including job
search, interview skill services, job retaining and education and resume
preparation, paid by Fidelity up to a total cost of $20,000. The services will
be provided by a nationally or regionally recognized outplacement organization
selected by Miller with the approval of Fidelity (which approval will

4

--------------------------------------------------------------------------------

Exhibit 10.1

not be unreasonably withheld). The services will be provided for up to two (2)
years after the date Miller becomes entitled to the Severance Payment under this
Section 3(b) or until Miller obtains full-time employment, whichever occurs
first.
(iv)    If Miller is not a Specified Employee, the Severance Payment will be
payable in 72 equal semi-monthly installments commencing on the 15th or last day
of the month immediately following the Severance Commencement Date, whichever
date occurs first, and then continuing on the 15th and last day of each calendar
month thereafter until all such installments are paid. If Miller is a Specified
Employee, the Severance Payment shall not be payable until the first 15th or
last day of the month which is at least six months after the Termination of
Employment. All installments, which would have otherwise been required to be
made over such six-month period if Miller had not been a Specified Employee,
shall be paid to Miller in one lump sum payment on the first 15th or last day of
the month which is at least six months after the Termination of Employment.
After the lump sum payment, the remaining semi-monthly installments (each equal
to 1/72 of the Severance Payment) will continue on the 15th and last day of each
calendar month until all such installments are paid.
(v)    Additionally, after the Termination of Employment by Fidelity (other than
a Termination for Cause, Total Disability, or death), the employee welfare
benefits as provided in Section 2(d) shall be continued for eighteen (18) months
from the date of termination at a cost to Miller not to exceed the amounts paid
by executives for such employee welfare benefits; provided, however, that if
continued participation in any of such employee welfare benefit plans is not
possible under the terms of such plans or any provision of law, or any provision
of law would create any adverse tax effect for Miller or Fidelity, due to such
participation, Fidelity will provide substantially identical benefits directly
or through an insurance arrangement or pay Miller’s costs for such welfare
benefits if continued by Miller, including as permitted under ERISA so long as
such alternative benefits or payments do not result in Fidelity being subject to
excise taxes. Notwithstanding the above, if Miller is a Specified Employee and
if Fidelity determines that any portion of such employee welfare benefits are
subject to Section 409A of the Code, then to the extent necessary to avoid
taxation under Section 409A, Miller will be required to pay for such employee
welfare benefits during the six-month period following his Termination of
Employment; provided; however, that on the first day after the end of such
six-month period, Fidelity will reimburse Miller for such payments so long as
such reimbursement does not subject Fidelity to the imposition of excise taxes.
Notwithstanding the foregoing, in the event Miller is not entitled to a
Severance payment in accordance with the provisions of the prior paragraph, then
effective on the first regular payroll date of Fidelity which occurs at least
ninety (90) days following Miller's Termination of Employment Miller's right to
any further such welfare benefits shall cease.
(vi)    If Miller violates any of the undertakings set forth in Sections 4, 5, 6
and 7 of this Agreement after the Termination of Employment, any additional
compensation and benefits under Sections 3(b)(i) & 3(b)(ii) shall cease.
(vii)    If a Termination of Employment occurs at any time within one year prior
to a Change of Control, then subclause (ii) of the definition of the term “Final
Compensation” shall apply in calculating the Severance Payment, and any
additional compensation due hereunder prior to the date of the Change of Control
but remaining unpaid as of the date of the Change of Control shall be paid in a
lump sum payment upon the later of (i) the date which occurs 60 days after the
Change of Control and (ii) the date which an initial payment is due to be made
to Miller under Section 3(b)(iv).

5

--------------------------------------------------------------------------------

Exhibit 10.1

(viii)    Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined in a written opinion by the firm of certified
public accountants regularly used by Fidelity (the “Accounting Firm”) (such
determination to be made within thirty (30) days of a request by Miller
following a Change of Control) or by the Internal Revenue Service that any
payment or distribution by Fidelity to or for the benefit of Miller under this
Agreement (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code (such excise tax, together with any interest and penalties
accrued due to Miller’s failure to pay or underpayment of such tax in reliance
on the opinion of Fidelity’s firm of certified public accountants, are
hereinafter collectively referred to as the “Excise Tax”) , then Miller shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Miller of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, Miller retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Miller shall promptly notify
Fidelity in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by Fidelity of the Gross-Up Payment.
Miller shall provide Fidelity with a reasonable opportunity to contest such
claim. Fidelity and Miller shall each provide the Accounting Firm access to and
copies of any books, records and documents in the possession of Fidelity or
Miller, as the case may be, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this Section
3(b)(viii). The Federal, state and local income or other tax returns filed by
Miller shall be prepared and filed on a consistent basis with the determination
with respect to the Excise Tax payable by Miller. Miller, at the request of
Fidelity, shall provide Fidelity true and correct copies (with any amendments)
of his Federal income tax return as filed with the Internal Revenue Service and
corresponding state and local tax returns, if relevant, as filed with the
applicable taxing authority, and such other documents reasonably requested by
Fidelity, evidencing such conformity.
(c)    Termination by Miller. Miller may have a Termination of Employment by
Miller at any time upon at least 90 days' prior written notice to Fidelity. If
the Termination of Employment by Miller is a Termination for Good Reason, then
Miller shall be entitled to the payments set forth in Section 3(b) hereof as
though such termination were a Termination of Employment by Fidelity other than
a Termination for Cause, death, or Total Disability. Except as provided in the
foregoing sentence, upon a Termination of Employment by Miller, Miller's right
to compensation after the effective date of termination shall cease. Upon such a
Termination of Employment, the Base Salary which accrued as of the termination
date and accrued but unused vacation pay will be paid after the effective date
of termination on the next normal payroll payment date.
(d)    Termination Upon Death or Total Disability.
(iii)    Miller shall have a Termination of Employment upon his death, or (10)
business days after written notice by Fidelity of termination during the
continuance of Total Disability of Miller.
(iv)    Upon Termination of Employment upon death or by Fidelity upon Total
Disability, Miller's right to compensation after the effective date of
termination shall cease. Upon such a Termination of Employment, the Base Salary
which accrued as of the termination date and accrued but unused vacation pay
will be paid after the effective date of termination on the next normal payroll
payment date. Fidelity shall have no obligation to pay any compensation for
periods after the effective date of such termination under this Section 3(d).

6

--------------------------------------------------------------------------------

Exhibit 10.1

(v)    The term “Total Disability” means a condition of Miller who is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, (i) unable to engage in any substantial
gainful activity, or (ii) receiving income replacement benefits for a period of
not less than three (3) months under an accident or health plan covering
employees of Fidelity. Whether Miller has suffered a Total Disability shall be
made in accordance with Section 409A of the Code, provided, however, that Miller
shall have been deemed to have suffered a Total Disability if determined to be
totally disabled by the Social Security Administration or the Railway Retirement
Board, or if Miller is determined to have suffered a Disability under Fidelity’s
disability insurance program utilizing the definition provided therein. In the
event of any dispute as to the "Total Disability" of Miller, the matter shall be
resolved by the decision of a single physician, serving as an arbitrator,
mutually selected or appointed in accordance with the rules of the American
Arbitration Association, Atlanta, Georgia. The decision of the arbitrator shall
be binding on all parties hereto. Miller agrees to submit medical records
requested and to submit to such examination and testing reasonably requested by
such physician.
(e)    Life Insurance Policies. Termination of this Agreement, breach of this
Agreement by Miller, or termination of the benefits payable hereunder for any
reason, including pursuant to Section 3(a), (b), (c) or (d) hereof, shall not
terminate the duty of Fidelity to maintain or continue the Split Dollar Plan, or
Individual Life Insurance Policies pursuant to Section 2(e) hereof, including
any replacement or substitute plans or policies hereafter mutually agreed to in
writing. Notwithstanding any other provision of this Agreement, if Miller is a
Specified Employee and if Fidelity determines that the maintenance of the Split
Dollar Plan, or the Individual Life Insurance Policies is subject to Section
409A of the Code, then, to the extent necessary to avoid taxation under Section
409A, Miller will be required to pay for the maintenance of the Split Dollar
Plan, and the Individual Life Insurance Policies during the six-month period
following his Termination of Employment; provided; however, that on the first
day after the end of such six-month period, Fidelity will reimburse Miller for
such payments.
4.    Covenant Not to Compete. Miller agrees that during his employment with
Fidelity and for a period of eighteen (18) months after Miller’s Termination of
Employment for any reason other than a Termination of Employment by Fidelity,
that Miller shall not, on his own behalf or on another’s behalf, work in any
management or executive capacity in the business of providing banking or banking
related services. This restriction shall apply only within a 50-mile radius of
3490 Piedmont Road, Atlanta, Georgia 30305. Miller agrees that because of the
nature of Fidelity’s business, the nature of Miller’s job responsibilities, and
the nature of the Confidential Information and Trade Secrets of Fidelity which
Fidelity will give Miller access to, any breach of this provision by Miller
would result in the inevitable disclosure of Fidelity’s Trade Secrets and
Confidential Information to its direct competitors.
5.    Non‑Solicitations of Clients and Customers. Miller agrees that during his
employment with Fidelity and for a period of eighteen (18) months after Miller’s
Termination of Employment for any reason, Miller will not directly or indirectly
solicit, contact or call upon any client or customer of Fidelity for the purpose
of providing banking or banking related services other than through Fidelity.
This restriction shall apply only to any client or customer of Fidelity with
whom Miller had material contact during the last twelve months of Miller’s
employment with Fidelity. “Material contact” means interaction between Miller
and the client or customer which takes place to further the business
relationship. “Clients” and “customers” include, but are not limited to,
depositors and commercial, SBA or construction loan customers.

7

--------------------------------------------------------------------------------

Exhibit 10.1

6.    Non‑Solicitations of Employees. Miller agrees that during his employment
with Fidelity and for a period of eighteen (18) months after Miller’s
Termination of Employment for any reason, Miller will not recruit, hire or
attempt to recruit or hire, directly or by assisting others, any other employee
of Fidelity with whom Miller had material contact during Miller’s employment
with Fidelity. This restriction shall apply only to recruiting, hiring or
attempting to recruit or hire any employee for the purpose of working in the
business of providing banking or banking related services.
7.    Confidentiality, Proprietary Information and Inventions.
(a)    During the term of Miller’s employment with Fidelity, and at all times
thereafter, Miller shall not use or disclose to others, without the prior
written consent of Fidelity, any Trade Secrets (as hereinafter defined) of
Fidelity, or any subsidiary thereof or any of their customers, except for use or
disclosure thereof in the course of the business of Fidelity (or that of any
subsidiary), and such disclosure shall be limited to those who have a need to
know.
(b)    During the term of Miller’s employment with Fidelity, and for eighteen
(18) months after Miller’s Termination of Employment for any reason, Miller
shall not use or disclose to others, without the prior written consent of
Fidelity, any Confidential Information (as hereinafter defined) of Fidelity, or
any subsidiary thereof or any of their customers, except for use or disclosure
thereof in the course of the business of Fidelity (or that of any subsidiary),
and such disclosure shall be limited to those who have a need to know.
(c)    Upon Miller’s Termination of Employment for any reason, Miller shall not
take with him any documents or data of Fidelity or any subsidiary or of any
customer thereof or any reproduction thereof and agrees to return any such
documents and data in his possession at that time.
(d)    Miller agrees to take reasonable precautions to safeguard and maintain
the confidentiality and secrecy and limit the use of all Trade Secrets and
Confidential Information of Fidelity and all subsidiaries and customers thereof.
(e)    Trade Secrets shall include only such information constituting a “Trade
Secret” within the meaning of subsection 10-1-761(4) of the Georgia Trade
Secrets Act of 1990, including as hereafter amended. Confidential Information
shall include all information and data which is protectable as a legal form of
property or non-public information of Fidelity or their customers, excluding any
information or data which constitutes a Trade Secret.
(f)    Trade Secrets and Confidential Information shall not include any
information (A) which becomes publicly known through no fault or act of Miller;
(B) is lawfully received by Miller from a third party after Termination of
Employment without a similar restriction regarding confidentiality and use and
without a breach of this Agreement; or (C) which is independently developed by
Miller and entirely unrelated to the business of providing banking or banking
related services.
(g)    Miller agrees that any and all information and data originated by Miller
while employed by Fidelity and, where applicable, by other employees or
associates under Miller’s direction or supervision in connection with or as a
result of any work or service performed under the terms of Miller’s employment,
shall be promptly disclosed to Fidelity, shall become Fidelity's property, and
shall be kept confidential by Miller. Any and all such information and data,
reduced to written, graphic, or other tangible form and any and all copies

8

--------------------------------------------------------------------------------

Exhibit 10.1

and reproduction thereof shall be furnished to Fidelity upon request and in any
case shall be returned to Fidelity upon Miller’s Termination of Employment.
(h)    Miller agrees that Miller will promptly disclose to Fidelity all
inventions or discoveries made, conceived, or for the first time reduced to
practice in connection with or as a result of the work and/or services Miller
performs for Fidelity.
(i)    Miller agrees that he will assign the entire right, title, and interest
in any such invention or inventions and any patents that may be granted thereon
in any country in the world concerning such inventions to Fidelity. Miller
further agrees that Miller will, without expense to Fidelity, execute all
documents and do all acts which may be necessary, desirable, or convenient to
enable Fidelity, at its expense, to file and prosecute applications for patents
on such inventions, and to maintain patents granted thereon.
8.    Consideration for Non-Compete, Non-Solicitation and Non-Disclosure
Provisions. In consideration of Miller’s undertakings set forth in Sections 4,
5, 6 and 7 above, with respect to periods after Termination of Employment,
Fidelity will pay Miller a “Non-Compete Benefit” as described below. If Miller
is not a Specified Employee, the Non-Compete Benefit will be payable in 36 equal
semi-monthly installments, each installment in an amount equal to sixty percent
(60%) of his Base Salary in effect immediately prior to the Termination of
Employment divided by 24, commencing on the 15th or last day of the month
immediately following the date of the Termination of Employment, whichever date
occurs first, and then continuing on the 15th and last day of each calendar
month thereafter until all such installments are paid. If Miller is a Specified
Employee, the Non-Compete Benefit shall not become payable until the first 15th
or last day of the month which is at least six months after Miller’s Termination
of Employment. All installments which would have otherwise been required to be
made over such six-month period if Miller had not been a Specified Employee,
shall be paid to Miller in one lump sum payment on the first 15th or last day of
the month which is at least six months after Miller’s Termination of Employment.
After the lump sum payment, the remaining semi-monthly installments (each equal
to sixty percent (60%) of his Base Salary in effect immediately prior to
Termination of Employment divided by 24) will continue on the 15th and last day
of each calendar month until all such installments are paid. If Miller violates
any of the undertakings set forth in Sections 4, 5, 6 and 7 of this Agreement,
Miller waives and forfeits any and all rights to any further payments under this
Agreement (other than any amounts due under the Split Dollar Plan or the
Individual Life Insurance Policies), including but not limited to, any
additional payments, compensation or severance he may otherwise be entitled to
receive under this Agreement, whether pursuant to this Section or otherwise.
9.    Specific Performance. Because of Miller's knowledge and experience, Miller
agrees that Fidelity shall be entitled to specific performance, an injunction,
temporary injunction or other similar relief without the posting of a bond or
other security in addition to all other rights and remedies it might have for
any violation of the undertakings set forth in Sections 4, 5, 6 and 7 of this
Agreement. In any such court proceeding, Miller will not object thereto and
claim that monetary damages are an adequate remedy.
10.    No Setoff. Nothing in this Agreement will limit or otherwise affect such
rights as Miller may have under any other contract or agreement with Fidelity or
Affiliates, except as specifically set forth in such contract or agreement. No
payments or benefits payable to or with respect to Miller pursuant to this
Agreement will be reduced by any amount Miller may earn or receive from
employment with another employer or from any other source. In no event will
Miller be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Miller under any of the provisions of this
Agreement and, except as

9

--------------------------------------------------------------------------------

Exhibit 10.1

provided in Section 3(b) with respect to outplacement services, such amounts
which are available under this Agreement will not be reduced whether or not
Miller obtains other employment. Amounts which constitute vested benefits or
which Miller is otherwise entitled to receive under any employee benefit plan,
policy, practice or program of or any contract or agreement (collectively,
“programs”) with Fidelity at or subsequent to Miller’s Termination of Employment
will be payable in accordance with such programs.
11.    Indemnification of Miller. Fidelity shall indemnify Miller and shall
advance reimbursable expenses incurred by Miller in any proceeding against
Miller, including a proceeding brought in the right of Fidelity, as a director
or officer of Fidelity or any subsidiary thereof, except claims and proceedings
brought directly by Fidelity against Miller, to the fullest extent permitted
under the Articles of Incorporation and By-Laws of Fidelity and the Georgia
Business Corporation Code, as amended from time to time. Such indemnities and
advances shall be paid to Miller on the next normal payroll payment date after
Miller’s rights to such amounts are no longer in dispute.
12.    Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been
given upon receipt when delivered by hand or upon delivery to the address of the
party determined pursuant to this Section when delivered by express mail,
overnight courier or other similar method to such address or by facsimile
transmission (provided a copy is also sent by registered or certified mail or by
overnight courier), or five (5) business days after deposit of the notice in the
US mail, if mailed by certified or registered mail, with postage prepaid
addressed to the respective party as set forth below, which address may be
changed by written notice to the other party:
If to Fidelity:
Fidelity Southern Corporation
3490 Piedmont Road
Suite 1550
Atlanta, Georgia 30305
Attn: Board of Directors
If to Miller:
James B. Miller, Jr.
c/o Fidelity Southern Corporation
3490 Piedmont Road, Suite 1550
Atlanta, Georgia 30305
With a copy to:
James B. Miller, Jr.


13.    Binding Effect; Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon and enforceable by Miller and his estate,
personal representatives and heirs, and by Fidelity and its successors and
assigns. This Agreement and the payments hereunder may not be assigned, pledged
or otherwise hypothecated by Miller. Fidelity will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of Fidelity to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that Fidelity would be required to perform it if no such succession had
taken place. As used in this Agreement, “Fidelity” will mean Fidelity as herein
defined and any successor to its business or assets which assumes this Agreement
by operation of law or otherwise.

10

--------------------------------------------------------------------------------

Exhibit 10.1

14.    Entire Agreement. This Agreement, including the Split Dollar Plan, the
Individual Life Insurance Policies, and the Salary Continuity Agreement, are
intended by the parties hereto to constitute the entire understanding of the
parties with respect to the employment of Miller as an employee and officer of
Fidelity and election as Chairman of the Board of Fidelity and supersedes all
prior agreements and understandings, oral or written.
15.    Binding Arbitration. Except as otherwise specifically provided herein,
including as provided in Section 9 hereof, Specific Performance, all disputes
arising under this Agreement shall be submitted to and settled by arbitration.
Arbitration shall be by one (1) arbitrator selected in accordance with the rules
of the American Arbitration Association, Atlanta, Georgia (“AAA”) by the AAA.
The hearings before the arbitrator shall be held in Atlanta, Georgia and shall
be conducted in accordance with the rules existing on the date thereof of the
AAA to the extent not inconsistent with this Agreement.
16.    Litigation Expenses.
(a)    Fidelity agrees to pay or reimburse Miller promptly as incurred, to the
full extent permitted by law, all legal fees and expenses which Miller may
reasonably incur as a result of any contest (regardless of the outcome thereof
unless a court of competent jurisdiction determines that Miller acted in bad
faith in initiating the contest) by Fidelity, any Affiliate, Miller or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement (including as a result of any contest by Miller about the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Section 7872
(f)(2)(A) of the Code; provided however, that the reasonableness of the fees and
expenses must be determined by an independent arbitrator, using standard legal
principles, mutually agreed upon by Fidelity and Miller in accordance with rules
set forth by the American Arbitration Association. Such payments and
reimbursements shall be paid to Miller or on Miller’s behalf on or by the next
normal payroll payment date after Miller’s rights to such amounts are no longer
in dispute; provided, however, that if Miller is a Specified Employee such
payments shall not be made before the date that is six months after the date of
Miller’s Termination of Employment.
(b)    If there is any dispute between Fidelity and Miller, in the event of any
Termination of Employment by Fidelity or by Miller, then, unless and until there
is a final, nonappealable judgment by a court of competent jurisdiction
declaring that Miller is not entitled to benefits under this Agreement, Fidelity
will pay or cause to be paid all amounts, and provide all benefits, to Miller or
Miller’s Beneficiaries in the event of Miller’s death, that Fidelity would be
required to pay or provide pursuant to this Agreement. Fidelity will not be
required to pay any disputed amounts pursuant to this subsection except upon
receipt of an undertaking (which may be unsecured) by or on behalf of Miller to
repay all such amounts to which Miller is ultimately adjudge by such court not
to be entitled.
17.    Amendments. This Agreement may not be amended or modified except in
writing signed by both parties.
18.    Waivers. The failure of either party to insist upon the strict
performance of any provision hereof shall not constitute a wavier of such
provision. All waivers must be in writing.
19.    Future Employers. Fidelity may notify anyone employing Miller or
evidencing an intention to employ Miller as to the existence and provisions of
this Agreement and may provide any such person or organization a copy of this
Agreement. Miller agrees that for a period of 18 months after Miller’s
Termination of Employment for any reason, Miller will

11

--------------------------------------------------------------------------------

Exhibit 10.1

provide Fidelity the identity of any employer Miller goes to work for along with
Miller’s job title and anticipated job duties with any such employer.
20.    Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the laws of the State of Georgia, excluding its conflicts of laws.
21.    Severability. In the event any provision of this Agreement is held
illegal or invalid, the remaining provisions of this Agreement will not be
affected thereby.
22.    Compliance with Section 409A and Applicable Laws. This Agreement is
intended to satisfy the requirements of Code Section 409A and shall be construed
and interpreted in accordance therewith. Notwithstanding any other provision of
this Agreement, Fidelity's obligations under this Agreement shall be subject to
compliance with applicable laws and regulations, including without limitation,
regulations addressing Golden Parachute and Indemnification Payments (12 CFR §
359) (the "Rules"). In consideration for the benefits Miller will receive
pursuant to the terms of this Agreement, Miller hereby voluntarily waives any
claim against the United States or Fidelity for any changes to the payments or
benefits that are required to comply with the Rules. Miller acknowledges that
the Rules may require modification of the compensation, bonus, incentive and
other benefit plans, arrangements, policies and agreements (including so-called
"golden parachute" agreements) that are provided for under this Agreement. This
waiver includes all claims Miller may have under the laws of the United States
or any state related to the requirements imposed by the Rules, including without
limitation a claim for any compensation or other payments Miller would otherwise
receive, any challenge to the process by which the Rules were adopted and any
tort or constitutional claim about the effect of the Rules on Miller's
employment relationship.
23.    Definitions. For purposes of this Agreement:
(a)    “Affiliate” means any entity with whom Fidelity would be considered a
single employer under Code Sections 414(b) or 414(c).
(b)    “Beneficiary” means the person or entity designated by Miller, by a
written instrument delivered to Fidelity, to receive any benefits payable under
this Agreement in the event of Miller’s death. If Miller fails to designate a
Beneficiary, or if no Beneficiary survives Miller, such benefits on the death of
Miller will be paid to Miller’s estate.
(c)    “Change of Control” means the occurrence hereafter of any event described
in (i), (ii) or (iii) below.
(i)    Any “person” or persons acting as a group for Code Section 409A purposes,
acquires stock of Fidelity Southern or the Bank which together with stock held
by such person or group represents more than fifty percent (50%) of the combined
voting power represented by the outstanding voting securities of Fidelity
Southern or the Bank, as the case may be.
(ii)    The date a majority of the members of the Board of Directors of Fidelity
Southern is replaced in any 12-month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of such appointment or election.

12

--------------------------------------------------------------------------------

Exhibit 10.1

(iii)    The date that any person or persons acting as a group within the
contemplation of Code Section 409A acquires substantially all of the gross fair
market value (determined without regard to any liabilities associated with the
assets) of the assets of Fidelity Southern or the Bank, as approved by the
shareholders of Fidelity Southern or the Bank, as the case may be.
The foregoing will be construed and applied in a manner consistent with the
requirements of Code Section 409A for the avoidance of additional taxes. If a
Change of Control occurs on account of a series of transactions, the Change of
Control is deemed to have occurred on the date of the last of such transactions
which results in the Change of Control.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Compensation” means the total compensation paid to Miller by Fidelity
and any Affiliate which is or will be reportable as income under the Code on
Internal Revenue Service Form W-2, (i) plus any amount contributed by Miller
pursuant to a salary reduction agreement, which is not includable in gross
income under Code Sections 125 or 402(g) or under any other program that
provides for pre-tax salary reductions and compensation deferrals; (ii) plus any
amount of Miller’s compensation which is deferred under any other plan or
program of Fidelity and (iii) reduced by any income reportable on Form W-2 that
is attributable to the exercise of any stock option or other equity award.
(f)    “Final Compensation” means (i) in the event a Termination of Employment
occurs more than one year prior to a Change of Control, Miller’s Base Salary at
the time of the Termination of Employment and (ii) in the event a Termination of
Employment occurs on or after the date which is one year prior to a Change of
Control, the highest of (1) Miller’s Compensation for the 12 full calendar
months immediately preceding the Change of Control; (2) Miller’s Base Salary
payable by Fidelity in effect immediately preceding the Change of Control or (3)
Miller’s Base Salary as set by Fidelity effective at any time during the
Employment Period.
(g)    “Release” means a general release that releases Fidelity, its Affiliates,
shareholders, directors, officers, employees, employee benefit plans,
representatives, and agents and their successors and assigns from any and all
employment related claims Miller or Miller’s successors and Beneficiaries might
then have against them (excluding any claims for vested benefits under any
employee pension plan of Fidelity), in the form attached hereto as Attachment B.
(h)    “Specified Employee” has the meaning set forth for the term specified
employee in Section 409A(a)(2)(B)(i) of the Code and the rules and regulations
adopted thereunder.
(i)    “Termination for Cause” means a Termination of Employment by Fidelity for
any of the following acts or omissions by Miller: (1) any act or omission
requiring Fidelity to terminate Miller in order to comply with Section 19 of the
Federal Deposit Insurance Act, 12 USC Section 1829(a), (2) the commission of a
felony or any other crime involving moral turpitude or the pleading of nolo
contendere to any such act, (3) the commission of any act or acts of dishonesty
when such acts are intended to result or result, directly or indirectly, in gain
or personal enrichment of Miller or any related person or affiliated company and
are intended to cause harm or damage to Fidelity or its subsidiaries, (4) the
illegal use of controlled substances, (5) the misappropriation or embezzlement
of assets of Fidelity or its subsidiaries, (6) the breach of any other material
term or provision of this Agreement to be performed by Miller (other than

13

--------------------------------------------------------------------------------

Exhibit 10.1

pursuant to Sections 4, 5, 6 or 7) which have not been cured within thirty (30)
days of receipt of written notice of such breach from the Board, or (7) the
breach of any provision of Section 4, 5, 6 or 7 during Miller’s employment.
(j)    “Termination for Good Reason” means a Termination of Employment by Miller
due to the occurrence of one or more of the following events which are not
corrected within thirty (30) days after receipt of written notice from Miller to
Fidelity:
(i)    there is a material change in Miller’s position or responsibilities
(including reporting responsibilities) which, in Miller’s reasonable judgment,
represents an adverse change from Miller’s status, title, position or
responsibilities;
(ii)    the assignment to Miller of any duties or responsibilities which are
materially inconsistent with the position or responsibilities of Miller;
(iii)    any removal of Miller from or failure to reappoint or reelect Miller to
any of the positions Miller held;
(iv)    there is a material reduction in Miller’s rate of Base Salary or a
change in the manner the incentive compensation of Miller is calculated and such
change will result in a reduction of the incentive compensation of Miller;
(v)    the requiring of Miller to relocate his principal business office to any
place outside a fifteen (15) mile radius from Miller’s current place of
employment in Atlanta, Georgia (reasonable required travel on Fidelity’s
business shall not constitute a relocation of Miller’s principal business
office);
(vi)    the failure of Fidelity to continue in effect any Welfare Plan,
Individual Life Insurance Policy or other compensation plan, program or policy
in which Miller is participating without substituting plans providing Miller
with substantially similar or greater benefits, or the taking of any action by
Fidelity which would materially and adversely affect Miller’s participation in
or materially reduce Miller’s benefits under any of such plans or deprive Miller
of any material fringe benefit enjoyed by Miller; or
(vii)    the material breach of any provision of this Agreement which is not
timely corrected by Fidelity upon thirty (30) days prior written notice from
Miller;
provided, however, that Miller must provide notice to Fidelity within 90 days of
obtaining knowledge of any of the events listed above and Miller must terminate
his employment no later than two years from the date of the occurrence of any of
the foregoing events in order for such termination to be deemed a “Termination
for Good Reason.”
(k)    “Termination of Employment” means the termination of Miller's employment
with Fidelity Southern, the Bank and all Affiliates. It is intended that a
separation from service, as determined in accordance with Section 409A of the
Code and the regulations and other guidance issued thereunder, shall be required
for a Termination of Employment and, for such purpose, a separation from service
shall be deemed to occur if the parties expect that Miller will not perform any
future services in any capacity for Fidelity Southern, the Bank or any
Affiliate, whether as an employee or otherwise, or if parties expect such
services will materially decrease to such an extent that the decrease would give
rise to a presumption pursuant to the regulations under Seciton 409A of the Code
that a separation from service had occurred.

14

--------------------------------------------------------------------------------

Exhibit 10.1

24.    Counterparts. This Agreement be executed in counterparts (which may be
exchanged by facsimile or e-mail), each of which is deemed an original, but
which together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
FIDELITY SOUTHERN CORPORATION
By:    /s/ David R. Bockel            
Name:    Major General (Ret) David R. Bockel
Title: Chairman, Compensation Committee    
FIDELITY BANK
By:    /s/ David R. Bockel            
Name:    Major General (Ret) David R. Bockel
Title: Chairman, Compensation Committee    
MILLER
/s/ James B. Miller, Jr.            
James B. Miller, Jr.



15

--------------------------------------------------------------------------------

Exhibit 10.1

ATTACHMENT A
INCENTIVE COMPENSATION
For each calendar year during the term of the Agreement, the Compensation
Committee (“Committee”) of the Board of Directors of Fidelity will establish in
its sole discretion (after discussion with Miller) the percentage of base salary
available for incentive compensation consideration and the executive incentive
compensation evaluation criteria, which will include corporate and individual
performance measurements, goals and objectives, both financial and
non-financial, for such calendar year prior to or at the commencement of the
calendar year. Miller will be paid incentive compensation (“Incentive
Compensation”), if any, in cash as determined by the Committee following its
evaluation of corporate and individual performance relative to the executive
compensation criteria established at the beginning of the calendar year and such
other measures or modifications as the Committee at its sole discretion, may
consider.
Miller will be eligible for up to 50% of base compensation as Incentive
Compensation. The Committee will determine the actual amount of incentive
compensation annually, in accordance with the standards set forth herein. The
Committee will evaluate Fidelity’s and Miller’s annual performance relative to
the following financial and non-financial measurements, goals and objectives,
and such other measures and modifications as the Committee, in its sole
discretion, may consider in the determination of Incentive Compensation to be
paid for each calendar year during the Employment Period (collectively, the
“Criteria”).
1.
Financial Performance Measurements based on the approved Fidelity budget for
each calendar year (these measurements may be modified for evaluation purposes
at any time during a calendar year based on changes in the strategic plan, the
business plan, competitive or economic factors, changes in regulatory or
accounting rules, laws or regulations or such other factors as the Committee, in
its sole discretion, may determine):



▪
Net income

▪
Earnings per share (EPS)

▪
Return on equity (ROE)

▪
Return on assets (ROA)

▪
Total stockholder return

▪
Loan growth

▪
Asset quality

▪
Deposit growth

▪
Net interest margin

▪
Noninterest income

▪
Noninterest expense management and control

▪
Business unit net income







--------------------------------------------------------------------------------

Exhibit 10.1

2.
Non-financial corporate and individual goals including but not limited to:



▪
Compliance with laws and regulations including Compliance and Safety and
Soundness ratings of 2 or better

▪
Hiring proven lenders and managers, as identified, to grow loans and deposits or
develop, expand or improve operations and products and services and their
delivery

▪
Opening new branches and loan production offices to profitably expand market
presence

▪
Market share growth

▪
Development/expansion of profitable products/services and delivery systems

▪
Furtherance of or achievement of strategic goals and objectives

▪
Individual performance based on competitive, legal, regulatory, and economic
conditions

▪
Such other factors as the Compensation Committee in its sole discretion may
consider in determining the amount, if any, of Incentive Compensation to be
awarded.



The right of Miller to receive Incentive Compensation, if any, hereunder related
to a calendar year shall vest on the last day of such calendar year. In the
event Miller is entitled pursuant to the Agreement and the determination of the
Committee at its sole discretion to Incentive Compensation for a period of less
than a full year, the Incentive Compensation, if any, for such year shall vest
on the last day of his employment.
 
Within 60 days after the end of each calendar year, management shall calculate
and evaluate Fidelity’s and Miller’s performance relative to the Criteria and
provide such calculations and evaluations to the Committee for its review.


The Committee shall, no later than March 15 of each calendar year, make its own
independent assessment of the extent to which the Criteria and such other
measures and modifications as the Committee, in its sole discretion, may
consider have been achieved; and, based on its assessment, shall award and pay
Incentive Compensation in such amounts, if any, as it deems to have been earned
by Miller.


The Committee may revise or modify the Criteria for the year to the extent the
Committee, in the exercise of its sole and absolute discretion, believes
necessary or deems equitable in light of any unexpected or unusual or
non-recurring circumstances or events, including but not limited to, changes in
accounting rules, accounting practices or procedures, tax and other laws and
regulations, or in the event of mergers, acquisitions, divestitures,
unanticipated increases in regulatory fees or costs, any extraordinary or
unanticipated competitive or economic circumstances, or any other factors as the
Committee may determine.



2

--------------------------------------------------------------------------------

Exhibit 10.1

In addition, in determining whether or to the extent that any one or more of the
Criteria have been met, the Committee may adjust Fidelity’s financial results to
exclude the effects of any or all extraordinary items (as determined under
generally accepted accounting principles) and any other unusual or non-recurring
items that distort year-to-year comparisons of results or otherwise distort
results for the year (either on an entity, business unit, or consolidated basis)
and consider the impact on results of other events, including but not limited
to, charges or costs associated with restructurings of Fidelity, discontinued
operations, acquisitions or dispositions of business entities or assets,
reorganizations, mergers or divestures, the effects of competition or economic
conditions, and of changes in tax, regulatory or accounting rules, laws or
regulations.


Payment is to be made in cash, restricted stock, or any other appropriate legal
manner during the two-and-one-half month period in the calendar year following
the calendar year for which the Incentive Compensation is earned ending on March
15. The Committee, in its sole discretion, during a calendar year may make a
non-refundable prepayment of a portion of the Incentive Compensation to Miller
if it believes that the partial payment will not exceed the amount of the
Incentive Compensation for that calendar year.



3

--------------------------------------------------------------------------------

Exhibit 10.1

ATTACHMENT B
FORM OF RELEASE
This Release (“Release”) is entered into by and between _______________
(“Employee”), an individual, and Fidelity Southern Corporation, a Georgia
corporation, and its wholly owned subsidiary Fidelity Bank, a Georgia banking
corporation (referred to herein collectively as “Employer” or the “Company”)
(collectively referred to as the “Parties”).
Employee acknowledges that his employment with the Company was effectively
separated as of ___________ (the Separation Date). Employee further acknowledges
that, in the absence of this Release he would have no entitlement to the
severance benefit conferred in the Employment Agreement effective as of January
1, 2015, that this severance benefit constitutes a substantial economic benefit
to him, and that this benefit constitutes good and valuable consideration for
this Release.
Employee hereby waives, releases, and discharges the Company, its past and
present parents, subsidiaries, divisions, and affiliated companies, its
respective past and present stockholders, directors, officers, employees,
agents, and insurers (collectively the “Company”), from any and all claims,
demands, damages, and causes of action (“Claims”) of every kind and nature,
whether known or unknown, or suspected or unsuspected, which Employee has or may
have, arising out of any matter whatsoever that occurred at any time up to the
date of his execution of this Release, with the exception of any claim for
future obligations of the Company to pay additional compensation or benefits as
set forth in the Employment Agreement. This General Release specifically
includes, but is not limited to, any and all Claims:
a.    Arising out of or in any way related to Employee's employment or the
separation of his employment with the Company;
b.    Arising under or based on the Equal Pay Act of 1963, Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Acts of 1866 and 1871
(42 U.S.C. § 1981), the Americans with Disabilities Act of 1990 (“ADA”), the
Family and Medical Leave Act of 1993, the National Labor Relations Act, the
Worker Adjustment Retraining Notification Act of 1988, the Employee Retirement
Income Security Act of 1974, or any other federal, state, county or local law,
statute, ordinance, decision, order, policy or regulation prohibiting employment
discrimination, harassment or retaliation, or otherwise creating rights or
claims for employees,;
c.    Arising under or based on the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended by the Older Workers Benefit Protection Act (“OWBPA”), and
alleging a violation thereof based on any action or failure to act by the
Company at any time prior to the effective date of this Release;




--------------------------------------------------------------------------------

Exhibit 10.1

d.    Employee specifically represents that he has read and understands this
Release, and understands fully the final and binding effect of this Release.
EMPLOYER hereby advises EMPLOYEE that before signing this Release, he may take
twenty-one (21) days to consider the Release. Employee further agrees that the
only promises made to him to sign this Agreement and Release are those stated in
the Agreement and Release and that he has signed this Agreement and Release
voluntarily with the full intent of releasing the Company and all others
identified in the foregoing paragraphs from any and all claims relating to or
arising out of his employment with the Company. EMPLOYER hereby advises EMPLOYEE
in writing to discuss this Release with his attorney (at his own expense) prior
to execution, and he has done so to the extent he deemed it appropriate.
Additionally, in accordance with federal law, this Release may be revoked in
writing by Employee at any time within seven (7) days after the date the Release
is signed by Employee and this Release shall not be effective until the
expiration of such seven day period. Finally, Employee agrees and acknowledges
that if he signs this Release before the expiration of said twenty-one (21) day
period referred to hereinabove, that he has affirmatively waived such twenty-one
day minimum period, but will still have the seven (7) calendar days within which
to revoke this Release. Employee expressly understands that he is knowingly and
voluntarily waiving any claim for age discrimination that he may have under the
Age Discrimination in Employment Act.
As part of the foregoing Release, Employee acknowledges that he is waiving his
right to any recovery, compensation, or other legal, equitable or injunctive
relief from the Company in any administrative, arbitral, judicial or other
action brought by or on behalf of Employee in connection with any Claim released
in this Release.


________________________
____________________________________

Date
[EMPLOYEE]



FIDELITY SOUTHERN CORPORATION


________________________
By: _______________________________    

Date
Its:                         


FIDELITY BANK


________________________
By: _______________________________

Date
Its:                         

2